                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            Civil Action No. 1:17-CV-00515

 MICHAEL CROWELL,

                         Plaintiff,

            v.

 ROY COOPER, Governor of North
 Carolina, in his official capacity only;          NOTICE OF SUBSTITUTION OF
 ROBERT B. CORDLE, Chair, State                   GOVERNMENTAL COUNSEL FOR
 Board of Elections, in his official capacity       STATE BOARD MEMBERS
 only; STELLA ANDERSON, JEFF
 CARMON III, DAVID C. BLACK, and
 KEN RAYMOND, members, State Board
 of Elections, in their official
 capacities only;

                         Defendants.



       NOW COMES undersigned counsel, Paul M. Cox, Special Deputy Attorney

General with the North Carolina Department of Justice, pursuant to LR83.1(e), and

hereby gives notice of his substitution as governmental counsel in this action for

Alexander McC. Peters. The undersigned counsel shows the following:

       1.        On June 16, 2017, then Senior Deputy, now Chief Deputy Attorney General

Alexander McC. Peters appeared on behalf of all defendants in this action.

       2.        On November 3, 2017, Mr. Peters withdrew representation from Governor

Cooper, whose counsel had separately appeared, but remained counsel for the remaining

defendants, including the State of North Carolina and the State Board of Elections and its

members.




      Case 1:17-cv-00515-WO-JEP Document 85 Filed 02/12/21 Page 1 of 3
       3.     On November 14, 2017, Plaintiff voluntarily dismissed the State and State

Board of Elections Defendants, leaving the Governor and the unnamed State Board

Members as the remaining defendants.

       4.     On March 4, 2019, Special Deputy Attorney General, Paul M. Cox,

appeared in this action on behalf of the State Board Members.

       5.     On April 15, 2019, Plaintiff filed an amended complaint that substituted the

unnamed members of the State Board with the named members of the State Board,

Robert B. Cordle, Stella Anderson, Jeff Carmon III, David C. Black, and Ken Raymond,

sued in their official capacities. Mr. Peters and Mr. Cox continued to represent those

State Board Members in subsequent proceedings.

       6.     Alexander McC. Peters is retiring from the North Carolina Department of

Justice and will no longer be representing the State Board Members in this action.

       7.     The State Board Members will continue to be represented in this action by

Special Deputy Attorney General Paul M. Cox.

       WHEREFORE, the undersigned counsel respectfully requests that he be

substituted for Alexander McC. Peters as counsel for the State Board Members and that

Alexander McC. Peters be terminated in this action.




                                            2


      Case 1:17-cv-00515-WO-JEP Document 85 Filed 02/12/21 Page 2 of 3
Respectfully submitted, this 12th day of February, 2021.

                                                      JOSHUA H. STEIN
                                                      Attorney General

                                                      /s/ Paul M. Cox
                                                      Paul M. Cox
                                                      Special Deputy Attorney General
                                                      N.C. State Bar No. 49146
                                                      pcox@ncdoj.gov

                                                      N.C. Department of Justice
                                                      Post Office Box 629
                                                      Raleigh, NC 27602
                                                      Telephone: (919) 716-6900
                                                      Facsimile: (919) 716-6763




                                            3


      Case 1:17-cv-00515-WO-JEP Document 85 Filed 02/12/21 Page 3 of 3
